DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	A telephone call (1/25/22) to applicant’s representative Richard Warner, to inquire about a proposed interview, was not returned.

Claims and Previous Objections/Rejections Status
	Claims 1-4 and 6-21 are pending in the application. Claim 5 was canceled and claim 21 newly added in the amendment filed 12/21/21.
	The rejection of claims 7 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment.
The rejection of claim(s) 1-4,6,9-11 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Spears (US 2015/0273134A1) is maintained but modified due to the amendment.
The rejection of claims 1-13,15 and 17-20 under 35 U.S.C. 103 as being unpatentable over Spears (US 2015/0273134A1) is maintained but modified due to the amendment.
The rejection of claims 1-9,12,13,15 and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 12-19 of U.S. Patent No. 10,898,637 is maintained.
The rejection of claims 1-13,15 and 17-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,724,460 is maintained.

Modified Grounds of Rejection Necessitated by the Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-4,6 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spears (US 2015/0273134A1).
Spears (US 2015/0273134A1) teaches of a system to generate bubbles on demand for delivery into a subject (abstract; p1, [0003]; p4, [0050], claims 1-9), as well as that stated in the office action mailed 9/21/21. 
Spears further teaches of a container (14) containing a gas saturated liquid within the container and a tube (50) extending from the container that can be used to generate the bubble wherein the inside of the tube may be coated with a selected material to provide for a plurality of nucleation sites for formation of the small bubbles (p1, [0009]; p2, [0022-0023]) 
    PNG
    media_image1.png
    578
    372
    media_image1.png
    Greyscale
.

The tube of Spears anticipates the tube extending from the container of the instant claims.
The tube can be formed to include appropriate properties to allow for formation of a selected amount of bubbles in a selected size based upon properties of the tube. The tube can have an internal diameter that is about 40 [Symbol font/0x6D]m to about 150 [Symbol font/0x6D]m and allows for a selected flow rate (p2, [0028]). 
The internal diameter of the tube, of about 40 [Symbol font/0x6D]m to about 150 [Symbol font/0x6D]m, of Spears anticipates the internal diameter of the tube of the instant claims, such as about 10 microns to about 100 microns. 
The tube can be substantially smooth but may include a nucleation coating comprising a plurality of crevices (or defects) that are substantially small (FIG 3; p3, [0036]; p4, [0041],[0043]). The nucleation coating comprises a hydrophilic and/or a hydrophobic material (p2, [0030]; p3, [0033]). The length of the coating may be about 0.1 mm to about 5 mm (p3, [0032-0033]). 
The length of the nucleation coating, of about 0.1 mm, of the disclosure anticipates the nucleation region of about 200 microns of the instant claims.
The plurality of crevices of Spears anticipates the depression/plurality of nucleation sites of the instant claims.
 
    PNG
    media_image2.png
    301
    465
    media_image2.png
    Greyscale
shows the nucleation coating (70) proximal to the terminal end of the tube (50) as it may be formed at substantially on the exit or distal end (72) of the tube. The coating may extend a distance (74) into the tube but need not extend a long distance into the tube (50) or cover a great extent (p2, [0031]; p4, [0044]) which anticipates a tube extending to a 
The nucleation site of Spears anticipates the nucleation site formed within the tube of the instant claims. 
The bubble size can be selected based upon the size of the tube and/or the concentration of the gas in the liquid and other characteristics, such as flow rate (p1, [0009]). The bubbles can be of the size range of a few micrometers to less than 1 [Symbol font/0x6D]m (p3, [0034]). The bubbles of Spears anticipates the bubbles of a selected size of the instant claims, have the same properties and are capable of the same functions, such as being operable to be delivered to a host fluid.
The bubble diameter, of a few micrometers, of Spears anticipate the bubble diameter of the instant claims.
The bubbles remain viable as contrast agents without requiring an external surface coating but a material (e.g. surfactant) may be added (p1, [0009]).
A trigger can be used to allow the flow of the liquid from the container and through the bubble generation tube (p2, [0024]). The liquid can be directed through the bubble generation tube and allows for the generation of a plurality of bubbles during and after of the passage of the liquid from the flexible liner through the tube (p2, [0024]). 
The trigger of Spears anticipates the trigger of the instant claims. 
The bubbles may be delivered into a delivery device, such as the barrel of a syringe that may include a plunger (p4, [0047]; Fig 4) which anticipates the receiving port configured to mate with the distal end of the tube to receive fluids and the bubbles generated in the fluids of the instant claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6-13,15,17,18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spears (US 2015/0273134A1).
Spears (US 2015/0273134A1) discloses that stated above.
With regards to the instant claims 7,12,13 and 20 in part, Spears does not explicitly disclose that the depression of about 0.05 microns to about 5 microns in length and not greater than 1 micron.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the crevices of Spears may have a depression of about 0.05 microns as the crevices are stated as being submicron, such as nanometer in size and allow for the formation of a bubble therein (p3, [0033]; p4, [0041]). 

With regards to the instant claims 8 and 20 in part, Spears does not explicitly disclose mounds and/or their height.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the system of Spears comprises mounds with a height of about 0.05 microns 

With regards to the instant claims 12,13,15,17 and 18: 
Spears further discloses a method for forming a plurality of bubbles from a container via flowing the liquid through a tube comprising a hydrophobic domain formed near the distal end on an internal surface of the tube (claims 10-21). Depressing the trigger opens a valve to allow the pressurized liquid to exit through the tube (p2, [0025]). The bubbles can be sheared or broken from the nucleation site to form a small bubble (p3, [0037]). A boundary layer flow near the surface of the tube can assist in shearing the bubbles (p3, [0038]). As each bubble is formed and sheared off near the neck, the individual bubbles can move in the direction of the flow arrow out the free or open end of the tube (p3, [0039]). The hydrophobic domain coating comprises gallium alloy (p2, [0031]; claims 2,3). 
It is respectfully pointed out that instant claims 1-4,6-11 and 20 are product-by-process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed Cir. 1985). See MPEP 2113.  
Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive.
Applicant asserts that Spears does not disclose or render obvious the selected nucleation site is formed within the tube and proximal to the terminal end of the tube.

The 
    PNG
    media_image2.png
    301
    465
    media_image2.png
    Greyscale
of Spears shows the nucleation coating (70) proximal to the terminal end of the tube (50) as it may be formed at substantially on the exit or distal end (72) of the tube. The coating may extend a distance (74) into the tube but need not extend a long distance into the tube (50) or cover a great extent (p2, [0031]; p4, [0044]) which anticipates and/or encompasses a.) a tube extending to a terminal end with a nucleation site formed within the tube and proximal to the terminal end of the instant claims and b.) a nucleation region of the tube all proximal to the terminal end of the tube.
Applicant asserts that Spears fails to disclose or render obvious a tube and selected nucleation site as recited in claim 19.
The instant claim 19 was not rejected in the instant rejections 35 U.S.C. 102(a)(1) or 35 U.S.C. 103.
Applicant asserts that claim 12 recites that at least “providing a tube having an internal surface with defects having a dimension not greater than about 1 micron or claim 13 which recites “wherein forming the augmented portion includes forming a depression within an internal wall of the tube having a dimension about 0.05 microns to about 5 microns.
Spears does not explicitly disclose that the depression of about 0.05 microns to about 5 microns in length and not greater than 1 micron.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the crevices of Spears may have a depression of about 0.05 microns and not greater than about 1 micron as the crevices are stated as being submicron, such as nanometer in size and allow for the formation of a bubble therein and submicron necessarily indicates less than a micron.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4,6-9,12,13,15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-19 of U.S. Patent No. 10,898,637 as stated in the office action mailed 9/21/21.
Claims 1-4,6-13,15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,724,460 as stated in the office action mailed 9/21/21.
Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive.
Applicant did not provide any assertions with regards to the nonstatutory double patenting rejections and therefore, they are maintained.

New Grounds of Rejection Necessitated by the Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “proximal” is confusing as it does not provide for the how close the predetermined nucleation site must be to the terminal end to generate the bubbles of a required size.  

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spears (US 2015/0273134A1) in view of Laugharn, JR. et al. (US 2002/0009015A1) and Ali et al. (Int. J. Precis. Eng. Manuf. 11, 157–170 (2010)) and in further view of Anderson et al. (US 11,047,053B1).
With regards to claims 1-4,6-13,15,17,18 and 20, Spears (US 2015/0273134A1) discloses that stated above.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the crevices of Spears may have a depression of about 0.05 microns as the crevices are stated as being submicron, such as nanometer in size and allow for the formation of a bubble therein (p3, [0033]; p4, [0041]). 

With regards to claim 16, Spears does not explicitly disclose that the defect having a dimension not greater than 1 micron.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the system of Spears comprises mounds with a height of about 0.05 microns as Fig 3 shows the crevices and mounds within the internal portion of the tube. The crevices are submicron size, such as nanometer in size and therefore, it would have been predictable to one of ordinary skill in the art that the resulting mounds flanking the crevices will be submicron size.  

With regards to claims 14,16 and 21, Spears does not disclose forming the depression via sputtering material from the internal surface of the tube to remove material from the internal surface or forming the mound on the internal wall includes depositing material on an internal surface of the internal wall with focused ion beam deposition.
Laugharn, JR. et al. (US 2002/0009015A1) discloses that the creation and selective placement of nucleation features, such as a microcavity, pits, bumps, ridges, etc. Nucleation features can be produced by diverse manufacturing methods including but not limited to scratching, ion-beam processing, micromachining, etching, etc. (p22, [0250]). 
Int. J. Precis. Eng. Manuf. 11, 157–170 (2010)) discloses that focused ion beam micromachining include sputtering and deposition (p158, 1.Introduction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate depressions or mounds of a nucleation site via a variety of manufacturing methods known in the art, such as ion-beam processing which does not exclude sputtering and/or deposition as Ali et al. teaches that ion beam micromachining includes both sputtering and deposition. 

With regards to the claim 19, Spears does not disclose an angled wall extending to the terminal end from a point proximal the terminal end to allow access to a nucleation region within the tube.
Anderson et al. (US 11,047,053B1) discloses a solid structure including a plurality of microstructures protruding at angles relative to a horizontal plane to govern at least one of a size and a shape of a bubble from a liquid and gas in a vapor phase (abstract; FIG 1A; column 5, lines 58+; column 6, lines 1-19). The orientation, size and shaping of the solid structure can affect the formation and release of a bubble. The angles of respective microstructures can influence the size of the bubble, the angle or direction of release of the bubble and so forth (column 4, lines 50-60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to angle an inner portion of the tube of Spears for the advantage of formation, size and release of a bubble as taught by Anderson et al. 

Conclusion
	No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618